*303Opinion by
Form, J.
At the trial counsel for the plaintiff limited its claim to the merchandise described on the invoices as follows:
94500E — 72 x 126/22” — linen banquet sets
9110 — 22” linen napkins
9810 — -72 x 144/22” — linen banquet sets
9480 — 68 x 84/16” — linen banquet sets
9600 — 68/104/16”—linen banquet sets
In accordance with stipulation of counsel that the items in question consist of table sets, such as banquet sets, etc., made in part of hand-made lace, containing no machine-made material or article provided for in paragraph 1529 (a), valued at not more than $50 per pound, and being more than 2 inches in width, the claim of the plaintiff was sustained.